   Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 1 of 26




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


               Volume XXIX- A3650-A3674
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 2 of 26




                                                                      DX            92
                                                                    LaMonica v. Tilton, et al.
                                                                        18-01021-smb




                             A3650
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 3 of 26




                             A3651
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 4 of 26




                                                                      DX            96
                                                                    LaMonica v. Tilton, et al.
                                                                        18-01021-smb




                             A3652
                    Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 5 of 26




     From:                            Kurt.Marsden@wellsfargo.com
     Sent:                            Monday, December 21, 2015 10:33 PM
     To:                              Lynn Tilton
     Subject:                         RE: Transcare



     Dear Lynn,

     I very much appreciate that we have been keeping in touch on these matters and having an
     open and frank dialogue. Like you, I have found Transcare very troubling. We certainly
     appreciate your support of Transcare, as I know that you appreciate what we have
     done. However, given the current circumstances, as an asset-based lender, it is critical for Wells
     Fargo to keep within the agreed-upon borrowing base to manage our exposure in this credit.

     While there are various other issues to be worked out, in view of your email from this past
     Sunday and our relationship, I want to be clear with you concerning the right of Wells Fargo to
     set up reserves, so as to be sure that we have an understanding as to what I tried to convey in
     our prior conversations. If some event occurs that may adversely affect our ability to get repaid,
     or perhaps we receive inaccurate or stale information concerning our collateral or the company,
     we will need to address it in some manner with a reserve being a possible outcome. We will act
     within the scope of our agreements as we have all along and will continue to do, but in view of
     the position of this company (i.e., periodic liquidity crisis events, attachments of bank accounts
     that hold our collateral and defaults that have occurred), we cannot commit to give you any
     specific amount of advance notice before doing so. Nevertheless, I remain committed to
     maintaining an open line of communication with you and alerting you promptly when issues
     arise.

     I value our relationship, and want to be direct with you, as I have all along. I understand that
     you want to make an informed decision about putting money into Transcare, and we certainly
     understand the company's need for liquidity to get to a sale. But, at the same time, Wells Fargo
     cannot be in a position where we are unable to react to circumstances that may arise that are
     out of our control and jeopardize our recovery or otherwise create more exposure beyond our
     collateral values. This is consistent with what I have said to you before, and what you already
     know given your extensive experience with how asset-based lending works.

     I understand that our teams met for a couple of hours this afternoon and covered a fair amount
     of ground and it was a productive meeting. No doubt you will certainly be receiving a full
     report. I know that this issue is very challenging for both Patriarch and Wells Fargo so I would
     welcome further dialog though I recognize that Wells Fargo's positon likely creates a decision
     point for you. I'm available tomorrow if you would like to talk.

     Kurt

     From: Lynn Tilton [mailto:Lynn.Tilton@PatriarchPartners.Com]
     Sent: Sunday, December 20, 2015 8:15 AM
     To: Marsden, Kurt
     Subject: Transcare
                                                                                             DX            98
     Dr2c1r
                                                                                           LaMonica v. Tilton, et al.
                                                                                               18-01021-smb




                                                           A3653
Confidential                                                                                 PP-TRBK0018258
                                                     Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 6 of 26
     I hove lost o         of steep over fronsc:0 1'1:: ' ewer                  :os! h,:;w                 I c1rn so deep:y troubled L-:1 y ~o rnuch of whot
     hos i1oppened hen:,. But I o n1 i1iqhiv c,0 1H::t;;rned thot the 2 wec;;k forbeorcmc ("' lcm uuooe in no , vov ref lech:,d
     vvhat y ou ond I spok1cc 1o, f<:cdh,2r ii bfJC0 1ne c:1 tooth less                                   vvhich o llovvs you ki do whotever vou choosfJ
     1,.viJ-h o weok Pfk::irl to n':'och o ur bai'ore you do so. if the bu l!yino is to co niinLH? ond 1he re is no inrenl k:i vvork
                  thro 1,Jgh Cl scde . thEH"\ l n:::(; )[-y• c.:CH"'WfCfi' ir\ Q()()Ci fc.frff-·\ FYJi' 1
                                                                                                        :;ny n1 c~r<:)       ird() th·c~ C()nl~)Cff"ry. l kri<)\/./ this
     mioht not bt'c corr1ino from you i,__ __________________________~-~-~-~~~:>E?.!1_~_i_"._-=----·-·-·-·-·-·-·-·-·-·-·__i- () n1': thine;; is soid and octions show c1
     VE?tydifferent intent. I o lvvoys do \Nhcd I SO)" o nd I ;,viii r::::il\voys lose in o .situotion where ti1e inh:,nt is not rnutu oi. I
     funclecl in         foi-th ond thfm r·eceived on agr,2en 1-2,nt !hot 1n no WG'/ refl ecled who! you c:nc:
     connd         reosonobk:::ness in o 2 •,ve,::: k oqre2rn,? 11l 1hen I feor lhere v,/ill bt? no vvoy ro come fr)                                                 ovar
     rr,ony rr,c-nth,;. Vl/e can let the k,c1rns                 tomorrmv but I vvrn 1;ed to :;1ive you o hoods up or1 vvhe re I ,;;ond . Ii I
     c'annot tru st that 'Ne ,N ill 'Nork toor:ther. then it rr1ay bi:::, you shou ld iNOi" k alone .




     Lynn
     Chief [xecutive ()fficE:H'
     F)olTiarch f)odnt';)fS . LL.C
     ()rre Brc)(]d\ VCJ\l,                       1


     I\ JE~\\l Y'c,rk . l\~ \( l ()()()4
     '.2 1
     Tl                       ··· FAX
      l \l'f"l 'f'"\1 " ·1··:I Ij 1'r·,
     • ..:;.,1'                     '\,_., •   ·•~-' ,p (''j
                                           I·7(a)       's., , ,j
                                                                  t·1·-'1' ry·,•~         h f:1 ,",I
                                                                           ~.wa, \ \.._.. I j
                                                                                                        rt·1-,\ f"i'"S
                                                                                                \ ,, ,A ,•       , _,~,• ••
                                                                                                                    11
                                                                                                                            en !'"'1"i,
                                                                                                                         '••"   ,..-,,




     Web: 11V\N\N,, potr·iorc hpe1dners.con1




                                                                                                                                            2



                                                                                                                                          A3654
Confidential                                                                                                                                           PP-TRBK0018259
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 7 of 26




                                                                      DX             100
                                                                    LaMonica v. Tilton, et al.
                                                                        18-01021-smb

                             A3655
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 8 of 26




                             A3656
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 9 of 26




                                                                      DX 106
                                                                    LaMonica v. Tilton, et al.
                                                                        18-01021-smb


                             A3657
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 10 of 26




                              A3658
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 11 of 26




                              A3659
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 12 of 26




                              A3660
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 13 of 26




                              A3661
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 14 of 26




                              A3662
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 15 of 26




                              A3663
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 16 of 26




                              A3664
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 17 of 26




                              A3665
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 18 of 26




                              A3666
                  Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 19 of 26




     From:                            Ashley Gerczak
     Sent:                            Friday, January 15, 2016 4:07 PM
     To:                              Carlos Mercado
     Subject:                         RE: BB&T Wire - Approval Requested - Ark II Funding


     Thank you!

     My best,

     Ash


     Ashley Gerczak
     Office ofthe CEO
     Patriarch Partners, LLC
     One Broadway, 5th Floor
     New York, NY 10004
     646.723.7660.,(o)
           Pll (m)

     From: Carlos Mercado
     Sent: Friday, January 15, 2016 4:03 PM
     To: Ashley Gerczak
     Subject: FW: BB&T Wire - Approval Requested - Ark II Funding

     FYI

     Carlos E. Mercado
     Controller

     Patriarch Partners,LW
     One Broadway,5th 171,
     New York, NY 10004
     646-723-7632

     From: Carlos Mercado
     Sent: Friday, January 15, 2016 3:58 PM
     To: Lynn Tilton
     Cc: Accounting
     Subject: BB&T Wire - Approval Requested - Ark II Funding

     Lynn,

     We have initiated a BB&T wire from Ark II to PPAS in the amount of $1,172,757.53 for
     Transcare payments as follows:
                                                                                               DX 112
                                                                1                            LaMonica v. Tilton, et al.
                                                                                                 18-01021-smb



                                                          A3667
Confidential                                                                                PP-TR BK0015408
                  Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 20 of 26


      Zurich                       221,122.00
      IPFS                         142,993.83
      AETNA                        334,802.76
      NEW YORK (NYSIF)             473,838.94
      Total amount:              1,172,757.53

     You will need to provide your PIN code for the wire to be released. Please let us know when
     it will be convenient to connect you with BB&T.

     For Value January 15, 2016

     WU Wire 1-800-682-9473
     From Account:              — Ark II CLO 2001-1 Ltd
     Transaction # 11020
     Amount:       $1,172,757.53
     Bank:         Wells Fargo Bank NA.
     ABA:          121000248
     Account #:
     Account Name: Patriarch Partners Agency Services, LLC
                   One Broadway
                   New York, NY 10004
     Ref:          Transcare


     Carlos E. Mercado
     Controller

     Patriarch Partners, LLC
     One Broadway, 5th FL
     New York, NY 10004
     646-723-7632




                                                  2



                                                A3668
Confidential                                                                           PP-TRBK0015409
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 21 of 26




                                                                DX 121
                                                              LaMonica v. Tilton, et al.
                                                                  18-01021-smb




                              A3669
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 22 of 26




                              A3670
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 23 of 26




                              A3671
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 24 of 26




                                                                       DX 123
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb


                              A3672
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 25 of 26




                              A3673
Case 1:20-cv-06274-LAK Document 11-29 Filed 09/30/20 Page 26 of 26




                                                                       DX 127
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb



                              A3674
